Citation Nr: 1621011	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-25 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss in excess of 20 percent prior to August 5, 2015 and in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, the case was remanded to obtain a VA examination and additional medical records.  The Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 18, 2011, the Veteran had Level VII hearing acuity in the right ear and level IV hearing acuity in the left ear.

2.  From October 18, 2011 to August 4, 2015, the most reliable and probative audiometric testing showed Level VIII hearing acuity in the right ear Level VII hearing acuity in the left ear

3.  From August 5, 2015, the Veteran had Level VIII hearing acuity in the right ear, and Level X hearing acuity in the left ear.   








CONCLUSIONS OF LAW

1.  Prior to October 18, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  From October 18, 2011 to August 4, 2015, the criteria for a 40 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  From August 5, 2015, the criteria for a rating in excess of 60 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in May 2008 informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in January 2012, March 2012 and August 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed by the examiners, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in February 2014.  At that hearing, testimony was presented on the issue of entitlement to an increased rating for hearing loss.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Bilateral Hearing Loss

The Veteran seeks an increased disability rating for bilateral hearing loss.  At the Board hearing, the Veteran testified that his hearing disability has gotten worse.  He testified that he has problems understanding what people are saying and sometimes has to read lips.  

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for hearing loss was granted in an April 1989 rating decision.  A non-compensable rating was assigned from March 1987 to February 2004.  A 20 percent rating was assigned from February 2004.  A claim for an increased rating was received in April 2008.  Rating decisions issued in July 2008 and May 2012 continued a 20 percent rating for hearing loss.  A January 2016 rating decision granted a 60 percent rating from August 2015.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz  are 55 decibels or greater, or when the puretone threshold at 1000 Hertz  is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

A private hearing evaluation dated in November 2007 reflects puretone thresholds of 45, 55, 70 and 95 at frequencies of 1000, 2000, 3000 and 4000 Hertz for the left ear.  The evaluation shows puretone thresholds of 35, 55, 85 and 100 at frequencies of 1000, 2000, 3000 and 4000 Hertz for the right ear.  The treatment record does not include results of speech discrimination using the Maryland CNC test and is therefore not adequate for rating purposes.   

The Veteran had a VA examination in May 2008.  Audiometric testing obtained the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
40
50
75
95
LEFT
40
60
65
95

The Veteran had average puretone thresholds of 65 for both ears.  He had speech discrimination scores of 52 percent for the right ear and 76 percent for the left ear.  A numeric designation of VII is obtained for the right ear, and a numeric designation of  IV is obtained for the left ear.  Table VII provides that a 20 percent rating is assignable for numeric designations of VII and IV.

A private audiometric test from Hearing Solutions, dated in October 2011, shows that the Veteran had puretone averages of 67.5 decibels for the right ear and 72.5 decibels for the left ear at frequencies of 1000, 2000, 3000 and 4000 Hertz.  Speech recognition scores using the Maryland CNC test were 52 percent for the right ear and 60 percent for the left ear.  A numeric designation of VIII is obtained for the right ear, and a numeric designation of VII is obtained for the left ear.  Table VII provides that a 40 percent rating is assignable for numeric designations of VIII and VII.  

The Veteran had a VA examination in January 2012.  Audiometric testing obtained the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
70
80
105
105
LEFT
80
80
100
100

Average puretone thresholds were 90 for both ears.  The Veteran had speech discrimination scores of 42 percent for the right ear and 30 percent for the left ear.    A numeric designation of  X is obtained for the right ear, and a numeric designation of  XI is obtained for the left ear.  Table VII provides that a 90 percent rating is assignable for numeric designations of X and XI. 

In February 2012, the RO requested another hearing examination.  The  examiner was requested to determine whether the January 2012 VA examination or the private October 2011 record was most accurate and to perform an ABR (auditory brain-stem response) if needed to obtain accurate findings.  

A VA examination in March 2012 showed the following puretone thresholds, in decibels:  

HERTZ
1000
2000
3000
4000
RIGHT
75
80
105
105+
LEFT
95
105
105
105+

The average puretone thresholds were 91.25 for the right ear and 102.5 for the left ear.  The Veteran had speech discrimination scores of 48 percent for the right ear and 44 percent for the left ear.  Based on the audiometric testing in March 2012, a numeric designation of IX is obtained for the right ear, and a numeric designation of X is obtained for the left ear.  These values would result in a 70 percent rating according to Table VII.  Table VIa must be considered because the March 2012 VA examination shows thresholds of 55 decibels or greater at each specified frequency.  Using Table VIa, a numeric designation of IX is obtained for the right ear, and a designation of  X is assigned for the left ear.  These numeric designations also result in a 70 percent rating.  

The March 2012 examiner opined that the scores were not valid for rating purposes, as the test was characterized by multiple re-instructions and inconsistent responses.  The VA examiner indicated that ABR/ ASSR was recommended to obtain a true indication of the Veteran's hearing loss.  The examiner opined that the private treatment records dated in October 2011 provided a more accurate depiction of the Veteran's hearing loss.

An April 2012 VA outpatient audiology evaluation obtained the following puretone thresholds, in decibels:  

HERTZ
1000
2000
3000
4000
RIGHT
80
95
105
115
LEFT
90
100
105
100

The evaluation noted word recognition scores of 36 percent and 40 percent.  The April 2012 outpatient record does not specify that the Maryland CNC test was used and is therefore not adequate for VA rating purposes.  38 C.F.R. § 4.85(a). 

A June 2012 VA outpatient audiogram reflects that the following puretone thresholds were obtained:

HERTZ
1000
2000
3000
4000
RIGHT
70
85
*
115
LEFT
95
105
*
110

No speech discrimination scores were noted.  The June 2012 audiology report did not include a testing at 3000 Hertz or speech recognition scores using the Maryland CNC test.  Accordingly, the June 2012 audiology record is not adequate for rating purposes.  

The Veteran had a VA examination in August 2015.  Audiometric testing obtained the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
65
80
95
100
LEFT
70
80
90
100

Average puretone thresholds were 85 for the right ear and 85 for the left ear.   Speech discrimination scores were 56 percent for the right ear and 42 percent for the left ear.  The August 2015 examiner opined that the use of speech discrimination scores is appropriate for the Veteran.  A numeric designation of VIII is obtained for the right ear, and a numeric designation of  X is obtained for the left ear.  

According to Table VII a 60 percent rating is assignable for these values.  The August 2015 VA examination reflects an exceptional pattern of hearing impairment, and therefore, Table VIa must also be considered.  The application of Table VIa results in a numeric designation of VIII for both ears, which is less favorable to the Veteran.  

The Board finds that a higher is not warranted during the period prior to October 18, 2011.  The evidence prior to October 18, 2011 shows that the Veteran had audiometric thresholds of VII for the right ear and IV for the left ear.  The Board finds that a 40 percent disability rating, but no greater, is warranted for hearing loss from October 18, 2011 to August 4, 2014.  The assignment of a 40 percent rating is based upon the opinion of the March 2012 examining audiologist, which indicated that the March 2012 examination was not reliable and that the October 2011 private record provided the most accurate depiction of the Veteran's hearing loss disability.  The Board finds that VA examiner's opinion regarding the reliability of the October 2011 private audiology evaluation to be highly probative.  

A higher rating is not assignable based upon the April 2012 VA outpatient audiogram, as the evaluation did not include speech discrimination scores using the Maryland CNC test.  

In sum, the Board finds that the criteria for a rating in excess of 20 percent for bilateral hearing loss were not met during the rating period prior to October 18, 2011.  The Board finds that a 40 percent disability rating is warranted from October 18, 2011 to August 4, 2015.  The Board finds that a disability rating in excess of 60 percent is not warranted from August 5, 2015.  In reaching these determinations, the Board has considered the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The VA examinations addressed the functional effects of hearing loss.

The May 2008 VA examination noted difficulty hearing conversations, even conversations in quiet.  The January 2012 examination noted that the Veteran reported difficulty hearing conversations in groups, telephones and television.  The March 2012 examination noted that the Veteran reported increased difficulty understanding speech, especially in the last few years.  The Veteran reported that it affected his ability to work.  In August 2015, the Veteran reported that hearing loss greatly impaired his function at work and caused constant problems with his family at home.  He reported that he had to use written minutes to be certain that he understands meeting contents.   
The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an 
extraschedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is 
warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak at 455.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board has considered the complaints of difficulty understanding conversations.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  Consequently, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to October 18, 2011, a disability rating in excess of 20 percent for bilateral hearing loss is denied.   

From October 18, 2011 to August 4, 2015, a 40 percent rating is granted for bilateral hearing loss, subject to regulations governing the payment of monetary benefits.

From August 5, 2015, a disability rating in excess of 60 percent for bilateral hearing loss is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


